                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 1 of 7 Page ID #:460




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6     Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                            UNITED STATES DISTRICT COURT
                                  9

                                  10    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)

                                  11
                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12    behalf of all others similarly situated, )
                                                                                 )   DEFENDANT JAWAD
                                  13
                                              Plaintiff,                         )   NESHEIWAT’S REPLY TO
                                  14                                             )   PLAINTIFF’S RESPONSE IN
                                              v.                                 )   OPPOSITION TO MOTION TO
                                  15
                                                                                 )   DISMISS
                                  16    CHOU TEAM REALTY LLC, et al., )                     DATE: January 11, 2021
                                                                                 )          TIME: 1:30 p.m.
                                  17
                                              Defendants.                        )   COURTROOM: 10-C
                                  18                                             )   JUDGE: HON. JAMES V. SELNA
                                                                                 )   TRIAL DATE: None Set
                                  19

                                  20                                         REPLY
                                  21    A.    THIS COURT DOES NOT HAVE ARTICLE III JURISDICTION IN LIGHT OF THE
                                              RECENT NINTH CIRCUIT’S DECISION IN ADAMS (Decided 12/2/20)
                                  22

                                  23          Defendant now raises the issue of whether this Court has jurisdiction under
                                  24
                                        Article III due to a Ninth Circuit case decided a few weeks ago on December 2, 2020,
                                  25
                                        to wit: Adams v. Skagit Bonded Collectors, LLC, 2020 U.S. App. LEXIS 37627 (9th
                                  26

                                  27
                                                  DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                         1
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 2 of 7 Page ID #:461




                                  1
                                        Cir. 2020) (“Adams”). In Adams, as in the instant matter, the plaintiff alleged the

                                  2     violation of a federal statute, the Fair Debt Collection Practices Act (“FDCPA”),
                                  3
                                        without alleging any concrete, concomitant harm. Id. at *3-4.
                                  4

                                  5
                                              More specifically, the plaintiff in Adams did not allege he relied on the

                                  6     statements made by the defendant, nor did the plaintiff allege that he suffered any real
                                  7
                                        harm; instead, the plaintiff complained the defendant’s statements confused him as to
                                  8

                                  9
                                        who his creditor was. Id. at *2. However, absent any real harm or evidence the

                                  10    plaintiff had detrimentally relied or would in the future detrimentally rely on the
                                  11
                                        defendant’s statements, the plaintiff lacked Article III standing. Id. at *4-5.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13          In the case at Bar, under her First Cause of Action for violation of the Fair

                                  14    Credit Reporting Act (“FCRA”), plaintiff lacks Article III standing because she has
                                  15
                                        failed to establish and indeed cannot establish any harm. In particular, plaintiff did not
                                  16

                                  17    rely on the statements allegedly made by defendants, plaintiff did not suffer the
                                  18    pecuniary loss for the alleged harm of which she complains, and there is no actual or
                                  19
                                        imminent risk that plaintiff will be harmed in the future.
                                  20

                                  21          Furthermore, plaintiff has failed to allege she suffered any concrete harm.
                                  22    Plaintiff essentially alleges defendants sent her a letter marketing fee-based student
                                  23
                                        loan consolidation services that are also available through the Department of
                                  24

                                  25    Education. See Complaint, ECF 1, ¶¶ 52-53, 58-64. This is woefully insufficient.
                                  26
                                        Critically, plaintiff does not allege: (a) she detrimentally relied on the statements
                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          2
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 3 of 7 Page ID #:462




                                  1
                                        allegedly made by defendants; (b) she used the services or assistance allegedly offered

                                  2     by defendants; (c) she purchased the fee-based student loan application services
                                  3
                                        allegedly offered by defendants; and (d) she intends to use or purchase defendant’s
                                  4

                                  5
                                        fee-based services in the future. See ECF 1, ¶¶ 58-64; see 15 U.S.C. § 1681n(a)(1)(A)

                                  6     (providing for recovery of “any actual damages sustained by the consumer”).
                                  7
                                        Accordingly, plaintiff has not suffered any concrete harm.
                                  8

                                  9
                                              Moreover, plaintiff cannot create standing by alluding to the concrete harms

                                  10    allegedly suffered by other purported, unnamed class members who actually relied on
                                  11
                                        defendants’ statements and purchased defendants’ student loan services. See ECF 1,
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13    ¶¶ 65; see Davis v. Federal Elections Comm’n, 554 U.S. 724, 734 (2008) (plaintiff

                                  14    must demonstrate standing for each claim and each form of relief sought); Lierboe v.
                                  15
                                        State Farm Mut. Auto Ins. Co., 350 F.3d 1018, 1022 (9th Cir. 2003) (plaintiffs must
                                  16

                                  17    show “they personally have been injured, not that injury has been suffered by other,
                                  18    unidentified members of the class to which they belong and which they purport to
                                  19
                                        represent.”).
                                  20

                                  21          Further, plaintiff must have been personally been injured; but as plaintiff’s
                                  22    complaint makes clear, plaintiff did not and has not suffered any harm. See ECF 1, ¶¶
                                  23
                                        58-64. Accordingly, plaintiff not only lacks Article III standing for herself, but also
                                  24

                                  25    lacks standing to maintain her purported class action because she does not belong to
                                  26

                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          3
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 4 of 7 Page ID #:463




                                  1
                                        the class she purports to represent. Berger v. Home Depot USA, Inc., 741 F.3d 1061,

                                  2     1067 (9th Cir. 2014).
                                  3
                                              It is important to note that federal courts are courts of limited jurisdiction, and
                                  4

                                  5
                                        parties may not expand that jurisdiction by waiver or consent. See e.g. Matheson v.

                                  6     Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“Matheson”)
                                  7
                                        (per curiam). Thus, challenges to subject matter jurisdiction may be raised at any
                                  8

                                  9
                                        point, including for the first time on appeal. Detabali v. St. Luke’s Hosp., 482 F.3d

                                  10    1199, 1202 (9th Cir. 2007) (“Detabali”). Moreover, even if the parties do not dispute
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        jurisdiction, this Court has an independent obligation to assess its own
                                  12

                                  13    jurisdiction sua sponte. WildEarth Guardians v. EPA, 759 F.3d 1064, 1070 (9th

                                  14    Cir. 2014) (emphasis added); Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939,
                                  15
                                        954 (9th Cir. 2011) (en banc) (“Chapman”).
                                  16

                                  17          Even if this Court does not address the jurisdictional question now, the Ninth
                                  18    Circuit is dutybound to determine whether this Court had Article III subject matter
                                  19
                                        jurisdiction. See e.g. California ex rel. Sacramento Metro. Air Qual. Mgmt. Dist. v.
                                  20

                                  21    United States, 215 F.3d 1005, 1009 (9th Cir. 2000) (“An appellate court is under a
                                  22    ‘special obligation to satisfy itself not only of its own jurisdiction, but also that of
                                  23
                                        the lower courts in a cause under review, even though the parties are prepared to
                                  24

                                  25    concede it . . . [or] make no contention concerning it.’”) (quoting Axell Int’l, Ltd. v.
                                  26
                                        Intercargo Ins. Co., 183 F.3d 935, 943 (9th Cir. 1999); emphasis added).
                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          4
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 5 of 7 Page ID #:464




                                  1
                                              Here, as in Adams, supra, the alleged violation of a statute without any concrete,

                                  2     concomitant harm is insufficient to confer Article III standing on plaintiff. As noted
                                  3
                                        above, plaintiff did not rely on defendants’ alleged statements, nor did plaintiff
                                  4

                                  5
                                        purchase defendants’ alleged fee-based loan consolidation services. And there is

                                  6     nothing in plaintiff’s complaint to indicate a material risk of injury in the future.
                                  7
                                              Finally, based on Adams and the foregoing, this Court does not have Article III
                                  8

                                  9
                                        jurisdiction because plaintiff lacks standing. Accordingly, plaintiff’s First Cause of

                                  10    Action for violation of FCRA should be dismissed, and plaintiff’s remaining state law
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        claim should be dismissed for lack of subject matter jurisdiction. See e.g., Scott v.
                                  12

                                  13    Pasadena Unified School Dist., 306 F.3d 646, 664 (9th Cir. 2002).

                                  14    B.    THE FIRST TO FILE RULE APPLIES BECAUSE THE PRIOR ACTION SEEKS
                                  15          DAMAGES ON BEHALF OF THE PUTATIVE CLASS AND INVOLVES THE SAME
                                              CLAIMS AND PARTIES AS THE PRIOR ACTION
                                  16

                                  17          Plaintiff’s argument that the first to file rule does not apply because neither

                                  18    she nor any class members are a named party to the Prior Action falls short of
                                  19
                                        persuasion, Bureau of Consumer Financial Protection v. Chou Team Realty LLC, et
                                  20

                                  21    al., Case No. 8:20-cv-00043-SB-ADS (“Prior Action”). The Prior Action filed and
                                  22    prosecuted by the Bureau indisputably seeks damages and relief on behalf of all
                                  23
                                        consumers, which necessarily includes the putative class alleged here. Indeed, there
                                  24

                                  25    is no relief the putative class could receive in this action that the Bureau is unable to
                                  26
                                        procure on their behalf in the Prior Action. In fact, the Second Amended Complaint
                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          5
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 6 of 7 Page ID #:465




                                  1
                                        filed by the Bureau on August 26, 2020 (ECF 141) expressly seeks damages on

                                  2     behalf of the putative class here. Plaintiff’s argument to the contrary is nonsensical.
                                  3
                                              It is clear that the two actions involve identical issues and seek identical
                                  4

                                  5
                                        damages. That fact that neither plaintiff nor putative class members are parties to the

                                  6     Prior Action is not reason enough to decline applying the first to file rule here, as
                                  7
                                        they will be made whole should the Bureau prevail in pursuing these claims on its
                                  8

                                  9
                                        and their behalf.

                                  10    C.    COLLATERAL ESTOPPEL MANDATES THE DISMISSAL OF THIS CASE WITH
                                  11          DEFERENCE TO THE PRIOR ACTION
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                              The principle of collateral estoppel is indisputably applicable to this case.
                                  13
                                        Should both the Prior Action and the instant matter proceed simultaneously,
                                  14
                                        inconsistent rulings and outcomes are inevitable. This is exactly what collateral
                                  15
                                        estoppel is and was meant to prevent. Plaintiff’s opposition fails to address this in
                                  16
                                        any manner whatsoever, and thus Plaintiff has not opposed that portion of
                                  17
                                        Defendant’s motion.
                                  18

                                  19    D.    PLAINTIFF’S CLASS CLAIMS SHOULD BE DISMISSED OR OTHERWISE
                                  20          STRUCK FROM THE COMPLAINT

                                  21
                                              Contrary to Plaintiff’s opposition, a 12(b)(6) motion is an appropriate vehicle
                                  22
                                        to attack, challenge and seek dismissal of class claims at the pleading stage – despite
                                  23

                                  24    that it might be uncommon. Again, Kamm v. California City Development Co., 509
                                  25
                                        F.2d 205, 212 (9th Cir. 1975) (“Kamm”) is instructive here (affirming dismissal of
                                  26

                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          6
                                       Case 2:20-cv-06587-SB-ADS Document 61 Filed 12/28/20 Page 7 of 7 Page ID #:466




                                  1
                                        class action and striking class allegations where superiority lacking because of

                                  2     underlying administrative enforcement action involving the same parties and
                                  3
                                        claims). The relief already obtained by the Bureau – and that which is likely to come
                                  4

                                  5
                                        in the future – is evidence in and of itself that the Prior Action is clearly superior to

                                  6     the class claims alleged in the instant action. For purposes of brevity, defendant
                                  7
                                        refers the Court to his discussion of Kamm in the moving papers (ECF 38-1, pp. 16-
                                  8

                                  9
                                        17). Plaintiff’s arguments do not diminish the application set forth therein.

                                  10    Therefore, this Court should follow Kamm and dismiss this class action or
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        alternatively strike the class claims.
                                  12

                                  13    E.    TO THE EXTENT THE COURT IS NOT INCLINED TO DISMISS THIS CASE, IT
                                              SHOULD BE STAYED PENDING THE OUTCOME OF THE PRIOR ACTION
                                  14

                                  15          Because the Prior Action inherently involves the same claims, the same

                                  16    parties and the same relief sought, if the Court is not inclined to dismiss this case at
                                  17
                                        this time, defendant respectfully requests that this Court stay this case pending full
                                  18

                                  19    adjudication of the Prior Action to prevent inconsistent rulings and further waste of
                                  20    judicial resources.
                                  21
                                        Dated: December 28, 2020.         LEPISCOPO & ASSOCIATES LAW FIRM
                                  22

                                  23                                      By: /s/ Peter D. Lepiscopo___________________
                                                                                PETER D. LEPISCOPO,
                                  24
                                                                                  Counsel of Record
                                  25
                                                                                 Attorneys for Defendant, JAWAD
                                  26                                             NESHEIWAT
                                  27
                                                   DEFENDANT JAWAD NESHEIWAT’S REPLY TO PLAINTIFF’S RESPONSE
                                  28                                          7
